UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 99-4626
FRANK DOMINICK DIXON,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
               Frank W. Bullock, Jr., District Judge.
                            (CR-98-357)

                  Submitted: December 29, 2000

                      Decided: February 5, 2001

   Before WILKINS, NIEMEYER, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Urs R. Gsteiger, WILSON & ISEMAN, Winston-Salem, North Caro-
lina, for Appellant. Walter C. Holton, Jr., United States Attorney,
Sandra J. Hairston, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. DIXON
                              OPINION

PER CURIAM:

   Frank Dominick Dixon pled guilty to conspiracy to distribute in
excess of fifty grams of crack cocaine. At his sentencing hearing, the
district court determined that Dixon should be held accountable for
between 500 and 1500 grams of cocaine base. The district court also
refused to adjust Dixon’s sentence based on his role in the offense.
Dixon was sentenced to 196 months imprisonment. On appeal, he
challenges the district court’s calculation of drug quantity and the
court’s failure to afford him a role adjustment.

   We review the district court’s calculation of the quantity of drugs
attributable to a defendant for sentencing purposes for clear error.
United States v. Randall, 171 F.3d 195, 210 (4th Cir. 1999). A con-
spiracy sentence under the guidelines must be calculated on the basis
of all criminal activity undertaken in concert with others, including
conduct of others in furtherance of the conspiracy that was known to
Dixon or reasonably foreseeable to him. See United States v. Wil-
liams, 986 F.2d 86, 90 (4th Cir. 1993).

   Here, Dixon pled guilty to a crack cocaine conspiracy, and he con-
ceded that he was responsible for the amount of drugs involved in one
transaction conducted by Angel Morales where Dixon acted as a look-
out, thereby admitting his knowledge that Morales, a co-conspirator,
was involved in dealing crack cocaine. However, Dixon challenges
the inclusion of additional drug amounts from other transactions
where Dixon drove Morales to the deals and acted as a lookout to
warn Morales if the police arrived. Dixon claims that the Government
failed to produce evidence that he was aware that the additional trans-
actions were also drug deals. Based on his prior knowledge of the
drug business, his admission to a crack cocaine conspiracy, and the
obvious reality that something illegal was afoot, it was reasonably
foreseeable to Dixon that Morales was conducting drug transactions.
Given this evidence, we find that the district court did not clearly err
in calculating the quantity of drugs attributable to Dixon.

   Next, Dixon attacks the district court’s denial of his motion for an
offense level reduction as a minor participant in the conspiracy under
                       UNITED STATES v. DIXON                         3
U.S. Sentencing Guidelines Manual § 3B1.2 (1998). A district court
may grant a two-level reduction to a defendant who is "less culpable
than most other participants, but whose role could not be described
as minimal." USSG § 3B1.2, comment. (n.3). The court’s determina-
tion is "heavily dependent upon the facts of the particular case,"
USSG § 3B1.2, comment. (backg’d), and is reviewed for clear error.
United States v. Reavis, 48 F.3d 763, 768 (4th Cir. 1995). The defen-
dant has the burden of convincing the court by a preponderance of the
evidence that he is entitled to the adjustment. Id. at 769.

   There was no clear error in the district court’s finding that Dixon
failed to carry his burden. Dixon argues that he was less culpable than
the other participants in the conspiracy. However, Dixon repeatedly
acted as a lookout for Morales, picked up proceeds from drug transac-
tions for him, and on one occasion, helped Morales transport drug
proceeds. In addition, he benefitted monetarily from his association
with the conspiracy. While he may not have been a leader of the con-
spiracy, his participation was essential, and he has failed to show that
he was less culpable than the other members. Thus, there was no clear
error.

  Based on the foregoing, we affirm Dixon’s sentence. We dispense
with oral argument, because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                           AFFIRMED